Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161624(41)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 161624                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 345826
                                                                     Kent CC: 18-001809-FC
  RASHIKA TENEE COLLIER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before September 30, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2020

                                                                                Clerk